266 S.W.3d 888 (2008)
Sam ALDEIN, d/b/a S & R Auto Sales, Respondent,
v.
MID-CONTINENTAL QUALITY AUTOS, INC., Appellant.
No. ED 90464.
Missouri Court of Appeals, Eastern District, Division One.
October 28, 2008.
Alika Moitra, Chicago, IL, for appellant.
Aaron M. Staebell, St. Peters, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Mid-Continental Quality Autos, Inc. ("MCQ") appeals the trial court's judgment in favor of Sam Aldein on his breach of contract claim. MCQ claims that the trial court erred in: (1) determining that it *889 was not common practice in the used car industry for a dealer to deduct from a buyer's commission checks the cost of repairs to vehicles with undisclosed damage; and (2) finding that the terms of the parties' contract did not anticipate cost-of-repair deductions. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).